Citation Nr: 0701379	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Louis M. Didonato, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case.  The veteran was afforded 
a hearing before a Veterans Law Judge (VLJ) in January 2005.  
The transcript was included in the claims folder; however, 
there were several inaudible portions of the tape that could 
not be transcribed.  By letter dated in December 2005, the 
Board informed the veteran of his opportunity to have another 
hearing.    

The veteran indicated, in correspondence received at the 
Board in January 2007 that he wished to appear at another 
hearing before a VLJ at the RO in connection with his appeal.  
It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2005). Pursuant to 38 C.F.R. § 20.700 (2006), a hearing 
on appeal before the Board will be granted if an appellant 
expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled to appear 
at a hearing before a VLJ at the RO.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



